Citation Nr: 0842842	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date prior to December 18, 
2003 for the award of service connection for a cervical spine 
disability, to include on the basis of clear and unmistakable 
error (CUE) in a March 1980 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from October 2004 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  In October 2004, the RO 
denied service connection for tinnitus and granted service 
connection for degenerative disc disease of the cervical 
spine with C5 - C6 disc herniation and bilateral foraminal 
stenosis and assigned a 10 percent evaluation, effective 
December 18, 2003.  

In a November 2005 rating decision, the RO found that 
entitlement to an earlier effective date for service 
connection for  degenerative disc disease of the cervical 
spine with C5 - C6 disc herniation and bilateral foraminal 
stenosis (formerly denied as rotary subluxation, C1 on C2) 
was not warranted including on the basis of clear and 
unmistakable error. 


FINDINGS OF FACT

1.  The veteran's tinnitus is not shown to be etiologically 
related to active service.  

2.  In an unappealed March 1980 rating decision, the RO 
denied a claim for service connection for a back disorder, to 
include rotatory subluxation of C1 on C2.

3.  The record shows that correct facts, as they were known 
at the time, were before the RO during March 1980 rating 
decision; the record does not establish that RO incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.

4.  There was a tenable basis for the March 1980 rating 
decision rating decision which denied service connection for 
rotatory subluxation of C1 on C2.

5.  In an unappealed November 1997 rating decision, the RO 
found that new and material evidence adequate to reopen a 
claim for a neck disability had not been submitted.

6.  On December 18, 2003, a claim for service connection for 
a neck and back injury was received along with new evidence, 
after the most recent final disallowance in November 1997.   
A claim for service connection for a cervical spine 
disability prior to December 18, 2003, following the November 
1997 denial, is not shown.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The January 1980 rating decision, which denied service 
connection for a back disorder, does not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008).

3.  The criteria for assignment of an effective date earlier 
than December 18, 2003 for the award of service connection 
for a cervical spine disability, to include on the basis of 
CUE, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400, 3.114 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this claim.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

With respect to the appellant's appeal for an earlier 
effective date, VCAA notice is not required in this 
particular case because the issue presented turns on a matter 
of law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court or CAVC) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The CAVC has held that the provisions of the VCAA do not 
apply to a claim based on an allegation of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).  The CAVC 
held that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Id. at 178.  
As such, an allegation of CUE does not represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

The veteran's service treatment records, VA and private 
treatment records, VA examinations, and various lay 
statements have been associated with the claims file. VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if the veteran 
served 90 days or more during a period of war and they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Tinnitus

During an August 2008 travel Board hearing, the veteran 
reported having current tinnitus.  He contends additionally 
that his tinnitus may be related to an in-service back 
injury.  

Routine physical examinations completed at the time of the 
veteran's July 1978 enlistment and October 1979 separation do 
not reflect any problems related to tinnitus; audiological 
examinations do not reflect any hearing loss.  Service 
treatment records show that the veteran was in a motorcycle 
accident on April 14, 1979.  X-rays of the skull and cervical 
spine were negative.  The veteran was observed for head 
trauma.  He was diagnosed with an occiput and right crown 
contusion, with mild swelling.  He was seen for a complaint 
of ringing in the ears, headache, neck pain, and dizziness on 
April 17, 1979.  An April 19, 1979 discharge summary shows 
that the veteran was entirely asymptomatic at that time with 
the exception of some mild neck pain.  An April 22, 1979 
follow-up evaluation shows that the veteran had a diagnosis 
of status post motorcycle accident with no abnormalities 
noted at that time.  During an October 1979 Medical Board 
evaluation, the veteran complained of pain in the midline of 
the low back with a duration of three months.  There were no 
complaints relating to tinnitus on the veteran's Medical 
Board evaluation or separation examination.  

A January 1980 VA examination shows that the veteran had no 
complaints relating to the ears and there was no hearing loss 
noted.  VA and private treatment records dated from 2003 to 
2008 do not reflect any current complaints related to 
tinnitus.  

A VA audiological examination was completed in August 2004.  
The examiner reviewed the veteran's claims file.  The veteran 
was a supply specialist for small arms maintenance in 
service.  He reported exposure to loud noises of rifles, 
artillery, and artillery stimulators without the use of ear 
protection.  The examiner noted that the veteran's answers to 
all questions were very vague.  The veteran refused to 
provide more detailed explanations when asked.  After the 
examination, the veteran called to inform the examiner that 
he sustained a concussion and contusions from an automobile 
accident while in service.  The veteran did not have any ear 
injuries or skull fractures at the time of the accident.  The 
veteran also reported that any hearing tests that he took in 
the Armed Forces were "done improperly and did not show what 
his real hearing [was] like."  The veteran noted some post-
service noise exposure working as a pile driver in 
construction; however, the veteran reported that he used ear 
protection.  The veteran described intermittent high pitch 
ringing and tinnitus in both ears.  He denied dizziness, ear 
surgery, ear pathology, familial hearing loss, and 
recreational noise exposure.

An audiological examination was completed.  Acoustic reflex 
thresholds and otoacoustic emissions tests suggested normal 
cochlear sensitivity in both ears.  Speech discrimination 
ability was excellent in both ears.   Immittance measurements 
were consistent with normal middle ear function.  Objective 
testing suggested no evidence of hearing loss in either ear.  
The examiner stated that the veteran's complaint of tinnitus 
was a subjective symptom that could not be measured with 
standard audiometric equipment and that it was not at least 
as likely as not service-connected.  The examiner stated that 
the exact etiology of the veteran's tinnitus was unknown.  

Although service treatment records show that the veteran 
reported ringing in the ears coincident with complaints of 
headaches and dizziness four days after sustaining trauma to 
the head in service; the veteran was entirely asymptomatic at 
that time of his hospital discharge two days later.  Except 
for mild neck pain, he had no abnormalities noted at a 
follow-up examination a few days later.  There were no 
complaints relating to tinnitus indicated during the 
veteran's Medical Board evaluation or at the time of his 
separation examination.  A January 1980 VA examination, 
completed shortly after the veteran's separation from 
service, shows that the veteran had no complaints relating to 
the ears; there was no hearing loss noted.  Although the 
veteran had complaints of tinnitus in service after a head 
injury; there is no credible evidence showing chronicity or 
continuity of tinnitus after discharge to support the 
veteran's claim.  See 38 C.F.R. 38 C.F.R. § 3.303(b).  

Although the veteran has current complaints of tinnitus, 
competent medical evidence does not relate his tinnitus to an 
injury in service, or to noise exposure to service.  An 
August 2004 VA audiologist found that tinnitus is not at 
least as likely as not service-connected.  He stated that 
that the exact etiology of the veteran's tinnitus is unknown.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
August 2004 audiologist interviewed the veteran and reviewed 
his history.  He noted the occurrence of an in-service head 
injury.  The veteran reported in-service noise exposure.  
However, objective testing completed during the examination 
suggested no evidence of hearing loss in either ear.  Middle 
ear function was normal.  In this case, the Board finds that 
the VA audiologist, who has reviewed the veteran's medical 
records and who has examined the veteran, provides the most 
competent evidence of record in analyzing the etiology of the 
veteran's tinnitus.  Thus the Board finds based on the August 
2004 VA opinion, that service connection for tinnitus is not 
warranted.  

The Board has also considered the veteran's statements in 
support of his claims.  However, where the determinative 
issue is one of medical causation, as it is in this case, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

2.  CUE

To establish a valid CUE claim, a claimant must show that 
there was an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A claimant must assert more than 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
supra.

To determine whether CUE is present in a prior determination, 
a claimant must show that: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); See also Bustos 
v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).

The CAVC has held that the mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2008).  For the purpose of authorizing benefits, 
the rating or other adjudicative decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  Id.

The veteran and his representative contend that there was CUE 
in a March 1980 rating decision which denied service 
connection for a neck disorder.  The veteran claims that 
service connection is warranted from the date of his initial 
November 1979 claim.

The veteran filed a claim for service connection for a back 
disorder in November 1979.  In a March 1980 rating decision, 
the RO denied service connection for a back disorder and 
service connection for a cervical spine disorder, 
specifically rotatory subluxation of C1 on C2.  The veteran 
did not appeal that decision; thus, the decision is final in 
the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a), 20.1103 (2008).

In February 1992, the veteran submitted a claim to reopen his 
previously denied claim for service connection for a spine 
and neck condition.  In March 1992 and June 1992 letters, the 
RO informed the veteran that his claim for service connection 
for back and neck disabilities was previous considered and 
denied.  The veteran was asked to submit additional evidence 
showing treatment for the claimed disabilities and was 
informed that he had until March 1993 to submit the requested 
evidence.  No new evidence was received from the veteran.  

In May 1997, the veteran submitted a new claim for service 
connection for a neck disability.  In a November 1997 rating 
decision, the RO found that new and material evidence 
adequate to reopen a claim for a neck disability had not been 
submitted. The veteran did not appeal that decision; thus, 
that decision is final in the absence of CUE.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.1103 (2008).

The Board finds that there was no CUE in the March 1980 
decision which denied service connection for a back condition 
and a neck disability.  

Evidence of record at the time of the March 1980 rating 
decision included service treatment records and a January 
1980 VA examination report.  Service treatment records show 
that the veteran was in a motorcycle accident on April 14, 
1979.  The veteran complained of neck pain at the time of the 
accident.  X-rays of the cervical spine were negative.  An x-
ray report notes that a C1-C2 fluoroscopy observation and 
spot film confirmed right lateral subluxation of C1 on C2.  
No fracture was identified.  An April 19, 1979 hospital 
discharge summary shows that the veteran was entirely 
asymptomatic with the exception of some mild neck pain.  The 
physician noted on the discharge summary that because there 
was no secondary opinion for back-up and the radiological 
interpretation was that of rotatory subluxation, the veteran 
should be transferred to a facility where orthopedic, 
neurosurgical, and radiological capacities were present for 
further evaluation of the cervical spine injury.  The veteran 
was diagnosed with possible rotatory subluxation C1 on C2.    

The veteran was referred for a neurosurgery evaluation at the 
Noble Army Hospital.  The April 22, 1979 neurosurgery 
evaluation, completed by the chief of neurosurgery, shows 
that the veteran's cervical spine x-rays were examined and 
appeared normal.  Additional films in flexion and extension 
were obtained and showed no abnormality.  The veteran was 
diagnosed with status post motorcycle accident with no 
abnormalities noted at that time.  During an October 1979 
Medical Board evaluation, the veteran complained of pain in 
the midline of the low back with duration of three months.  
There was no indication of any chronic disability of the 
cervical spine on the veteran's October 1979 separation 
examination report.  

A January 1980 VA examination was completed in conjunction 
with the veteran's claim for service connection for a back 
disorder.  The veteran complained of back pain that jerked at 
the neck, lower-back pain, and mid-back pain.  January 1980 
x-rays show that the cervical spine was normal.  Multiple 
views of the cervical spine failed to disclose any bony or 
joint abnormality. 

Although the January 1980 VA examination shows that the 
veteran had complaints of neck pain, there was no diagnosis 
associated with his pain at that time.  The CAVC has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The March 1980 rating decision denied service 
connection for a cervical spine disorder, because evidence of 
record at that time did not establish a current neck 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  

In order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  
The Board finds that at the time of the March 1980 denial, a 
January 1980 VA examination provided a tenable basis for the 
RO to determine that the veteran did not have a current back 
disorder, to include a cervical spine disability.  Although 
service treatment records show that the veteran sustained a 
neck and back injury with possible rotatory subluxation C1 on 
C2; a follow-up examination completed by a neurosurgeon 
showed no abnormality.  This was based on a review of x-rays 
of the cervical spine.  The veteran did not have a diagnosed 
cervical spine disability at the time of his separation from 
service.  While reasonable minds could differ on the weighing 
of the evidence and the conclusions reached, "simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  Simply put, the evidence for consideration 
demonstrated that the veteran had neck and back injury in 
service; however, evidence did not establish the presence of 
a current neck disability at the time of the rating decision.  
After weighing the evidence, the RO concluded that the weight 
of the evidence demonstrated no current disability.  The 
analysis of a CUE claim must be done without the benefit of 
hindsight and later accumulated evidence.  Accordingly, the 
Board concludes that there was no CUE in the March 1980 
rating decision which denied service connection for a neck 
disorder.

3.  Earlier Effective Date 

Following the March 1980 rating decision, the veteran 
submitted a claim for service connection for a neck 
disability in May 1997; however, he did not submit any 
additional evidence in conjunction with this claim.  The 
veteran was informed that his claim for service connection 
for back and neck disabilities was previously considered and 
denied; and he was informed that he needed to submit 
additional evidence.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

No additional evidence was received by the RO at the time of 
the November 1997 denial of service connection.  Further, the 
veteran did not appeal that decision and it is therefore, 
final.  As noted above, the veteran then submitted a reopened 
claim in December 2003 which resulted in a grant of service 
connection for a cervical spine disability effective from 
that date.  The veteran has appealed the effective date of 
that award.

The effective date of an evaluation and award for service 
connection based on an original claim, a claim reopened after 
a final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).  Such informal claim must identify the benefit 
sought. 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2008).  The date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2008).

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits in 1979.  
This type of argument has been considered and rejected by the 
CAVC in previous cases.  The CAVC held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The CAVC held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002); see also Livesay v. Principi, 15 Vet. App. 
165, 172 (2001) (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  

Further, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
CAVC stated that a claimant can attempt to overcome the 
finality of a decision which assigns an effective date in one 
of two ways, by a request for revision of those regional 
office decisions based on clear and unmistakable error (CUE), 
or by a claim to reopen based upon new and material evidence.  
See Cook; see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  

The claimant in this case seeks an effective date prior to 
the date of his reopened claim.  As noted above, the Board 
has found there was no CUE in the prior March 1980.  Further, 
as there is no allegation of CUE in the November 1997 prior 
rating decision, and no appeal of that decision, it is also 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 
20.1103 (2008).

A new claim for service connection for a neck and back injury 
was received on December 18, 2003, along with new evidence 
after a final disallowance in November 1997.  Prior to the 
December 18, 2003 claim for service connection, following the 
November 1997 denial, there are no documents of record filed 
by the veteran or his representative, except for a March 2002 
request for service treatment records.  Thus, there is no 
dispute as to the date of application for service connection.  
The veteran was separated from active duty in October 1979.  
The December 18, 2003 claim for compensation was not received 
within one year of separation.  Therefore, the effective date 
for service connection would be the later of the date of 
receipt of claim or the date entitlement arose.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).

The veteran contends in various lay statements that he is 
entitled to an earlier effective date because he has 
documented pain in the cervical spine in service.  The 
veteran claims that he was misdiagnosed in service.  Although 
medical evidence reflects an onset of cervical spine pain in 
service, as discussed above, evidence of record at the time 
of the March 1980 and November 1997 rating decisions did not 
establish entitlement to service connection.  The effective 
date of service connection is determined by the date the 
veteran filed his claim after the last final disallowance, 
and not the date entitlement arose.  There were no documents 
submitted subsequent to the last final rating decision in 
November 1997 and prior to December, 18, 2003 which could be 
construed as an informal or formal claim for service 
connection.  Therefore, the claim for an earlier effective 
date of the award must be denied as a matter of law.

C.  Conclusion

The veteran is not shown by competent evidence to have 
tinnitus which was incurred or aggravated in service and no 
nexus has been established between the veteran's current 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has tinnitus etiologically related 
to active service.  

There was no CUE in the March 1980 decision which denied 
service connection for a back disorder.  The record shows 
that correct facts, as they were known at the time, were 
before the RO during the March 1980 decision; the record does 
not establish that RO incorrectly applied statutory or 
regulatory provisions at the time such that the outcome of 
the claim would have been manifestly different but for the 
error.  The effective date of for the grant of service 
connection is determined in this case by the date the veteran 
filed his claim after the last final disallowance, and not 
the date entitlement arose.  See 38 C.F.R. § 3.400 (2008).  
An effective date earlier than December 18, 2003, for the 
award of service connection for a cervical spine disability, 
to include on the basis of CUE, is not warranted.  The appeal 
is accordingly denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for tinnitus is denied.

The claim of entitlement to an effective date prior to 
December 18, 2003, for the award of service connection for a 
cervical spine disability, to include on the basis of CUE is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


